DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module” in claim(s) 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Examiner’s Note
4.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1, 3, 4, 16 and 17 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hohe et al (Pub. No.: US 2011/0031960 hereinafter mentioned “Hohe”).

As per claim 1, Hohe discloses: 
A device for generating magnetic field of calibration (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising: 
a first conducting structure (Fig. 1D, the conductive structure of the first sensor element arrangement 102. Also see [0062] with [0017] and [0021]), generating a first magnetic field with respect to a first axis through a first electric current (Fig. 1D, see first magnetic field Bz component generated by a current with respect to the z-axis. Also see [0062])
a second conducting structure (Fig. 1D, the conductive structure of the second sensor element arrangement 104. Also see [0062] with [0017] and [0021]), substantially parallel to the first conducting structure, the second conducting structure generating a second magnetic field with respect to a second axis substantially orthogonal to the first axis through a second electric current (Fig. 1D, see second magnetic field By component generated by a current with respect to the y-axis. Also see [0062]); and
a conducting coil (Fig. 1D, see the excitation coil line 108. Also see [0065]), peripherally arranged around the first and second conducting structures (Fig. 1D, see first and second sensor element arrangement 102 and 104. Also see [0062]), the conducting coil generating a third magnetic field with respect to a third axis substantially orthogonal to the first and second axes through a third electric current (Fig. 1D, see the magnetic field excitation Bx component with respect to the x-axis generated by the coil line 108 to be detected by the third sensor element arrangement 106. Also see [0062]-[0063] and [0065]).

As per claim 3, Hohe discloses discloses the device of claim 1 as described above.
Hohe further discloses:
a flowing direction of the first electric current is substantially orthogonal to a flowing direction of the second electric current (Fig. 1D, see Ik1 flowing up-vertically and flowing left-horizontally. Also see Fig. 8).

As per claim 4, Hohe discloses discloses the device of claim 1 as described above.
Hohe further discloses:
wherein the conducting coil is formed by a conducting wire wound at least one turn around the first conducting structure (Fig. 1D, see the excitation coil line 108. Also see [0065]), 
the second conducting structure, or the first and second conducting structures, and the conducting coil has an axial direction substantially orthogonal to the flowing directions of the first and second electric currents (Fig. 1D, the x-axis. Also see Fig. 8).

As per claim 16, Hohe discloses:
A method for calibrating magnetic field, utilized to perform a self-calibration procedure (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising steps of:
providing a magnetic sensor (Fig. 1D, see magnetic sensor 100. Also see [0061]) comprising a device for generating a calibration magnetic field (The processor. Also see [0032]), the device comprising a magnetic field sensing unit (Fig. 1D, see the sensor element arrangements 102, 104 and 106. Also see [0062]);
generating, by the device, three different magnetic fields (Fig. 1D, see magnetic fields BZ, By, and Bx. Also see [0062] and [0029]) respectively along three different axes (Fig. 1D, see measurements z, y, and x axes. Also see [0061]-[0062]) wherein each magnetic field has a predetermined magnitude (Fig. 1D, see measurements z, y, and x axes pass along linearly independent position vectors that contain a magnitude with direction/angle/orthogonality information. Also see [0063] and claim-3) and the three different magnetic fields are substantially orthogonal to each other (Fig. 1D, see magnetic fields BZ, By, and Bx that are vectors. Also see [0063]);
sensing, by the magnetic field sensing unit, the three different magnetic fields (Fig. 1D, see measurements BMz, BMy, and BMx. Also see [0061]-[0062]) respectively along three different axes (Fig. 1D, see measurements z, y, and x axes. Also see [0061]-[0062]) and generating a sensing information (Fig. 1D, see measurements BMz, BMy, and BMx. Also see [0061]-[0062]) respectively corresponding to each axis (Fig. 1D, see measurements z, y, and x axes. Also see [0061]-[0062]); and
comparing the sensing information of each axis (Fig. 1D, see comparison/measurements BMz, BMy, and BMx. Also see [0061]-[0062]) with the predetermined magnitude (Fig. 1D, see measurements z, y, and x axes pass along linearly independent position vectors that contain a magnitude with direction/angle/orthogonality information. Also see [0063] and claim-3) of each magnetic field (Fig. 1D, see magnetic fields BZ, By, and Bx. Also see [0062] and [0029]) along the corresponding axis for determining a calibration information (Fig. 1D, see measurements BKz, BKy, and BKx. Also see [0061]-[0062]) associated with each axis (Fig. 1D, see measurements z, y, and x axes. Also see [0061]-[0062]).

As per claim 17, Hohe discloses discloses the method of claim 16 as described above.
Hohe further discloses:
wherein the calibration information further comprises a sensitivity information (Fig. 1D, see measurements BKz, BKy, and BKx. Also see [0061]-[0062]) with respect to magnetic field Fig. 1D, see magnetic fields BZ, By, and Bx. Also see [0062] and [0029]) of each axis and an orthogonality information (Fig. 1D, see measurements z, y, and x axes pass along linearly independent position vectors that contain a magnitude with direction/angle/orthogonality information. Also see [0063] and claim-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 5 and 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hohe in view of LIOU et al (Pub. No.: US 2012/0293164 hereinafter mentioned as “Liou”).

As per claim 5, Hohe discloses discloses the device of claim 1 as described above.
Hohe discloses the first conducting structure but does not disclose that it further comprises a plurality of first sheets arranged side-by-side with a distance apart from each other.
However, Liou further discloses:
the first conducting structure (Fig. 3, see the first conducting wire structure 20. Also see [0018]) further comprises a plurality of first sheets arranged side-by-side with a distance apart from each other (Fig. 3, see the layers 16. Also see [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “plurality of first sheets arranged side-by-side with a distance apart from each other” disclosed by Liou into Hohe, with the motivation and expected benefit related to improving the sensing device and its method by forming a multifunctional circuit structure wherein the multifunctional circuit structure (Liou, Paragraph [0003]) that is capable of generating a uniform magnetic field by proving a current (Liou, Paragraph [0004]).
Furthermore, Marashdeh states that “It should also be noted that there are many alternative ways of implementing the methods and compositions of the present invention. It is therefore intended that the following appended claims be interpreted as including all such alterations, permutations and equivalents as fall within the true spirit and scope of the present invention” (Hohe, Paragraph [0104]).

As per claim 6, Hohe discloses discloses the device of claim 1 as described above.
Hohe discloses the second conducting structure but does not disclose that it further comprises a plurality of second sheets arranged side-by-side with a distance apart from each other.
However, Liou further discloses:
the second conducting structure (Fig. 3, see the first conducting wire structure 30. Also see [0018]) further comprises a plurality of second sheets arranged side-by-side with a distance apart from each other (Fig. 3, see the layers 32. Also see [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “plurality of second sheets arranged side-by-side with a distance apart from each other” disclosed by Liou into Hohe, with the motivation and expected benefit related to improving the sensing device and its method by forming a multifunctional circuit structure wherein the multifunctional circuit structure (Liou, Paragraph [0003]) that is capable of generating a uniform magnetic field by proving a current (Liou, Paragraph [0004]).

(s) 7, 9, 10 and 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hohe.

As per claim 7, Hohe, Fig. 1D-Embodiment, discloses:
A built-in self-calibration magnetic sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a first magnetic field generating device, comprising a first conducting structure (Fig. 1D, the conductive structure of the first sensor element arrangement 102. Also see [0062] with [0017] and [0021]), a second conducting structure (Fig. 1D, the conductive structure of the second sensor element arrangement 104. Also see [0062] with [0017] and [0021]), and a conducting coil (Fig. 1D, see the excitation coil line 108. Also see [0065]), 
wherein the first conducting structure (Fig. 1D, the conductive structure of the first sensor element arrangement 102. Also see [0062] with [0017] and [0021]) generates a first magnetic field through a first electric current (Fig. 1D, see first magnetic field Bz component generated by a current with respect to the z-axis. Also see [0062]),
the second conducting structure (Fig. 1D, the conductive structure of the second sensor element arrangement 104. Also see [0062] with [0017] and [0021]) is substantially parallel to the first conducting structure and generates a second magnetic field with respect to a second axis substantially orthogonal to the first axis through a second electric current (Fig. 1D, see second magnetic field By component generated by a current with respect to the y-axis. Also see [0062]), and 
the conducting coil (Fig. 1D, see the excitation coil line 108. Also see [0065]) is peripherally arranged around the first and second conducting structures (Fig. 1D, see first and second sensor element arrangement 102 and 104. Also see [0062]) and generates a third magnetic field with respect to a third axis substantially orthogonal to the first and second axes through a third electric current (Fig. 1D, see the magnetic field excitation Bx component with respect to the x-axis generated by the coil line 108 to be detected by the third sensor element arrangement 106. Also see [0062]-[0063] and [0065]);
a magnetic field sensing unit (Fig. 1D, see the sensor element arrangements 102, 104 and 106. Also see [0062]), generating a sensing information (Fig. 1D, see measurements BMz, BMy, and BMx. Also see [0061]-[0062]) in response to detection of the first, second and third magnetic fields (Fig. 1D, see magnetic fields Bz, By, and Bx. Also see [0061]-[0062]); and 
comparing the sensing information (Fig. 1D, see comparison/measurements BMz, BMy, and BMx. Also see [0061]-[0062]) corresponding to each axis (Fig. 1D, see measurements z, y, and x axes. Also see [0061]-[0062]) with a predetermined magnetic field of the corresponding axis (Fig. 1D, see magnetic fields BZ, By, and Bx. Also see [0062] and [0029]), respectively, for determining a calibration information (Fig. 1D, see measurements BKz, BKy, and BKx. Also see [0061]-[0062]) associated with the first, second and third magnetic fields (Fig. 1D, see magnetic fields BZ, By, and Bx. Also see [0062] and [0029]).
Fig. 1D-Embodiment does not explicitly disclose:
a control module, electrically coupled to the magnetic field sensing unit.
However, Fig. 8-Embodiment of Hohe further discloses:
a control module (Fig. 8, see amplifier modules 812a-812d. Also see [0021]), electrically coupled to the magnetic field sensing unit (Fig. 8, see measuring contact areas 806a-806d. Also see [0021]) for receiving the sensing and comparing the sensing information corresponding to each axis with a predetermined magnetic field of the corresponding axis information, respectively (see [0021]), for determining a calibration information associated with the first, second and third magnetic fields (see [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “control module, electrically coupled to the magnetic field sensing unit” disclosed by Fig. 8-Embodiment into Fig. 1D-Embodiment of Hohe, with the motivation and expected benefit related to improving the sensing device and its method by evaluating the Hall voltages proportional to the individual magnetic field components and outputs the corresponding components (Liou, Paragraph [0003]) that is capable of generating a uniform magnetic field by proving a current (Liou, Paragraph [0004]).
It should also be noted that there are many alternative ways of implementing the methods and compositions of the present invention. It is therefore intended that the following appended claims be interpreted as including all such alterations, permutations and equivalents as fall within the true spirit and scope of the present invention” (Hohe, Paragraph [0104]).

As per claim 9, Hohe discloses discloses the magnetic sensor of claim 7 as described above.
Hohe further discloses:
a flowing direction of the first electric current is substantially orthogonal to a flowing direction of the second electric current (Fig. 1D, see Ik1 flowing up-vertically and flowing left-horizontally. Also see Fig. 8).

As per claim 10, Hohe discloses discloses the magnetic sensor of claim 9 as described above.
Hohe further discloses:
wherein the conducting coil is formed by a conducting wire wound at least one turn around the first conducting structure (Fig. 1D, see the excitation coil line 108. Also see [0065]), 
the second conducting structure, or the first and second conducting structures, and the conducting coil has an axial direction substantially orthogonal to the flowing directions of the first and second electric currents (Fig. 1D, the x-axis. Also see Fig. 8).

As per claim 15, Hohe discloses discloses the magnetic sensor of claim 7 as described above.
Hohe further discloses:
wherein the calibration information further comprises a sensitivity information (Fig. 1D, see measurements BKz, BKy, and BKx. Also see [0061]-[0062]) with respect to magnetic field Fig. 1D, see magnetic fields BZ, By, and Bx. Also see [0062] and [0029]) of each axis and an orthogonality information (Fig. 1D, see measurements z, y, and x axes pass along linearly independent position vectors that contain a magnitude with direction/angle/orthogonality information. Also see [0063] and claim-3).

(s) 11 and 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hohe in view of Liou.

As per claim 11, Hohe discloses discloses the magnetic sensor of claim 7 as described above.
Hohe discloses the first conducting structure but does not disclose that it further comprises a plurality of first sheets arranged side-by-side with a distance apart from each other.
However, Liou further discloses:
the first conducting structure (Fig. 3, see the first conducting wire structure 20. Also see [0018]) further comprises a plurality of first sheets arranged side-by-side with a distance apart from each other (Fig. 3, see the layers 16. Also see [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “plurality of first sheets arranged side-by-side with a distance apart from each other” disclosed by Liou into Hohe, with the motivation and expected benefit related to improving the sensing device and its method by forming a multifunctional circuit structure wherein the multifunctional circuit structure (Liou, Paragraph [0003]) that is capable of generating a uniform magnetic field by proving a current (Liou, Paragraph [0004]).
Furthermore, Marashdeh states that “It should also be noted that there are many alternative ways of implementing the methods and compositions of the present invention. It is therefore intended that the following appended claims be interpreted as including all such alterations, permutations and equivalents as fall within the true spirit and scope of the present invention” (Hohe, Paragraph [0104]).

As per claim 12, Hohe discloses the magnetic sensor of claim 7 as described above.
Hohe discloses the second conducting structure but does not disclose that it further comprises a plurality of second sheets arranged side-by-side with a distance apart from each other.
However, Liou further discloses:
the second conducting structure (Fig. 3, see the first conducting wire structure 30. Also see [0018]) further comprises a plurality of second sheets arranged side-by-side with a distance apart from each other (Fig. 3, see the layers 32. Also see [0018]).
plurality of second sheets arranged side-by-side with a distance apart from each other” disclosed by Liou into Hohe, with the motivation and expected benefit related to improving the sensing device and its method by forming a multifunctional circuit structure wherein the multifunctional circuit structure (Liou, Paragraph [0003]) that is capable of generating a uniform magnetic field by proving a current (Liou, Paragraph [0004]).

9.	Claim(s) 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hohe in view of Ausserlechner (Pub. No.: US 2009/0167301 hereinafter mentioned as “Ausserlechner”).

As per claim 13, Hohe discloses the magnetic sensor of claim 7 as described above except that does not explicitly discloses:
a second magnetic field generating device arranged at a side of the first magnetic field generating device whereby the magnetic field sensing unit is arranged between the first and second magnetic field generating devices.
However, Ausserlechner further discloses:
a second magnetic field generating device (Fig. 4, see coil 124b. Also see [0046]) arranged at a side of the first magnetic field generating device (Fig. 4, see coil 124a. Also see [0046]) whereby the magnetic field sensing unit (Fig. 4, see magnetic field sensitive elements 126a and 126b. Also see [0046]) is arranged between the first and second magnetic field generating devices (Fig. 4, see coils 124a and 124b. Also see [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “second magnetic field generating device arranged at a side of the first magnetic field generating device whereby the magnetic field sensing unit is arranged between the first and second magnetic field generating devices” disclosed by Ausserlechner into Hohe, with the motivation and expected benefit related to improving the sensing device and its method by providing the coil(s) and the low frequency magnetic field sensitive element are on the same die, both the coil and low frequency magnetic field sensitive element experience the same temperature, 
Furthermore, pursuant to Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), “It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. Similar to Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the claimed second magnetic field generating device is simply a “mere duplication of parts” that has no patentable significance because it does not produced a new and unexpected result. 

10.	Claim(s) 14 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hohe in view of Yakymyshyn et al (Pub. No.: US 2007/0205749hereinafter mentioned as “Yakymyshyn”).

As per claim 14, Hohe discloses the magnetic sensor of claim 7 as described above except that does not explicitly discloses a temperature sensing unit.
	However, Yakymyshyn further discloses a temperature sensing unit (see [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “temperature sensing unit” disclosed by Ausserlechner into Hohe, with the motivation and expected benefit related to improving the sensing device and its method by providing the output signal from the magnetic field sensors to make the output signal substantially immune to changes in temperature (Yakymyshyn, Paragraph [0026]).

11.	Claim(s) 18 and 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hohe in view of Romero (Patent No.: US 10,837,943 hereinafter mentioned as “Romero”).

As per claim 18, Hohe discloses the method of claim 16 as described above.
Hohe discloses the self-calibration procedure (see [0102]) but does not explicitly disclose a trigger event for starting.
However, Romero further discloses:
a trigger event for starting the self-calibration procedure (the claimed “trigger event” is the startup of Romero. See Column 13 lines 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “trigger event for starting” disclosed by Romero into Hohe, with the motivation and expected benefit related to improving the sensing device and its method by providing accurate measurements of the reflected magnetic field without error (Romero, Column 13 lines 1-5).

As per claim 19, the combination of Hohe and Romero discloses the method of claim 16 as described above.
Romero, with the obvious motivation set forth above in claim-18, further discloses:  
the trigger event is occurred when powering on an application device having the magnetic sensor, starting to execute an application program associated with the magnetic sensor, or detecting a variation of temperature (the claimed “trigger event” is the startup of the magnetic field sensor 400 of Romero. See Column 13 lines 11-19).

Allowable Subject Matter
12. 	Claim(s) 2 and 8 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	The following is an examiner's statement of reasons for the objection: 

14. 	Regarding claim 2, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a power module, which comprises a power source for providing the first, the second and the third electric currents, and
a multiplexer electrically coupled to the power source and selectively switched to electrically couple the power source to one of the first conducting structure, the second conducting structure, and the conducting coil according to a control signal. 

15. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a power module, which comprises a power source for providing the first, the second and the third electric currents, and
a multiplexer electrically coupled to the power source and selectively switched to electrically couple the power source to one of the first conducting structure, the second conducting structure, and the conducting coil according to a control signal. 

16.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867